 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM HOUSTON,                                  No. 2: 16-cv-2561 WBS KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   L. ELDRIDGE, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding through counsel, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 23, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed January 23, 2020, are adopted in full;

28          2. Defendants’ motion to stay (ECF No. 125) is granted; and
                                                       1
 1          3. Within thirty days, defendants shall file a status report addressing the status of the

 2   criminal proceedings.

 3   Dated: March 24, 2020

 4

 5

 6

 7   /hous2561.801

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
